UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6346


DANIEL RYAN JESSEE,

                      Petitioner – Appellant,

          v.

GENE JOHNSON, Director, VA D.O.C.,

                      Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:10-cv-00224-jct-mfu)


Submitted:   June 16, 2011                   Decided:    June 21, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Daniel Ryan Jessee, Appellant Pro Se. Craig Stallard, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Daniel      Ryan    Jessee    seeks       to    appeal           the    district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition       and    denying      reconsideration.                The    orders       are     not

appealable       unless        a   circuit       justice       or        judge        issues     a

certificate      of     appealability.           See    28    U.S.C.       § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the     merits,    a   prisoner        satisfies         this    standard       by

demonstrating         that     reasonable        jurists      would        find       that     the

district       court’s     assessment       of   the     constitutional               claims    is

debatable      or     wrong.       Slack    v.    McDaniel,         529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.          We   have    independently         reviewed         the     record       and

conclude       that     Jessee     has     not    made       the    requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3